Citation Nr: 1414187	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-34 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to June 1985 and from July 1985 to May 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2008 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran asserts that the issue of service connection for hypertension should be included in the current appeal.  See Substantive Appeal (Aug. 2010).  However, VA did not receive any communication that could be construed as a notice of disagreement with the June 2007 rating decision that denied service connection for hypertension until August 2010.  Accordingly, the Veteran failed to perfect an appeal of the issue; and it is referred to the RO for appropriate action.

The issue of service connection for a right knee disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A lumbar spine disability has not been shown during the pendency of the appeal.

2.  Bronchitis was not shown to have had its onset during service; it is unrelated to an injury, disease, or event in service; and it is not proximately due to or caused by a service-connected disability.

3.  Glaucoma was not shown to have had its onset during service; it is unrelated to an injury, disease, or event in service; and it is not proximately due to or caused by a service-connected disability.

4.  Sleep apnea was not shown to have had its onset during service; it is unrelated to an injury, disease, or event in service; and it is not proximately due to or caused by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2013).

2.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2007, October 2007, and June 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in an August 2010 statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

On claims of service connection, VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  Here, there is no evidence of a current lumbar spine disability and, while there is evidence of current bronchitis, glaucoma, and sleep apnea, the evidence does not indicate that any of these disabilities may be associated with an event, injury, or disease in service.  For these reasons, VA medical examinations or medical opinions are not necessary to decide these claims. 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  A Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability, which he contends is caused by his service-connected left knee disability.  See Brief, 2 (Dec. 2013).

Service connection is warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).

Service treatment records are negative for complaints, symptoms, diagnosis, or treatment of back problems.  On separation examination,  the back was normal and the Veteran denied recurrent back pain.

Post service medical records do not show any diagnosis or treatment of back problems.  

On VA examination in March 2008, the Veteran reported back pain.  Physical examination and review of radiological testing revealed that the Veteran's back was normal.  See VAX, 10 (Mar. 2013).  The VA examiner noted that the Veteran's subjective complaints, symptoms, and stated medical history was out of proportion to the documented medical record and clinical tests and reports.  Id. 

The record is absent any lay or medical evidence of a lumbar spine disability, other than pain, during the pendency of the appeal.

Pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim of service connection for a lumbar spine disability; there is no doubt to be resolved; and service connection is not warranted. 


2.  Bronchitis

The Veteran seeks service connection for bronchitis, which he contends is related to asbestos exposure while stationed on the U.S.S. Proteus, from June 1980 to October 1981.  He also asserts that he was treated for bronchitis in service, that he has continually sought treatment since service, and that his bronchitis is chronic in nature.  See Brief, 3 (Dec. 2013).

Service treatment records do not show any chest congestion or diagnosis of bronchitis.  On separation examination, the lungs and chest were normal and Veteran denied chronic cough and frequent colds.

Post-service treatment records show four instances of acute bronchitis between 2004 and 2009.  See Valley + Clinic (Nov. 2009, Jul. 2007, Jan. 2007, Jan. 2004).

To establish service connection, the Veteran must show that bronchitis is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Bronchitis is a complex medical condition that must be shown by competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  An opinion as its etiology is equally complex, especially given that bronchitis was initially diagnosed 15 years after separation from service.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, he is not competent to self-diagnose bronchitis or offer an opinion as to its etiology.  His opinion in this regard is of no probative value.

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of bronchitis until January 2004, 15 years after service.  As for symptoms that later support a diagnosis, the Veteran has not submitted any competent evidence that associates bronchitis to a disease, injury, or event in service.

The record is absent any competent evidence suggestive of a relationship between the Veteran's military service and four instances of acute bronchitis over 15 years later.

The preponderance of the evidence is against the claim for service connection for bronchitis; there is no doubt to be resolved; and service connection is not warranted.
 
3.  Glaucoma

The Veteran seeks service connection for glaucoma.  He asserts that he was treated for glaucoma in service, that he has continually sought treatment since service, and that his glaucoma is chronic in nature.  See Brief, 3 (Dec. 2013).

Service treatment records are negative for glaucoma or any eye problems.  A January 21, 1988, dental health questionnaire shows that the Veteran denied a history of glaucoma.  On separation examination in February 1989, the eyes were normal and the Veteran denied eye trouble.

Glaucoma was initially diagnosed in March 2004.  The physician noted that the Veteran has a family history of glaucoma.  See Private treatment record (Mar. 16, 2004).

To establish service connection, the Veteran must show that glaucoma is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Glaucoma is a complex medical condition that must be shown by competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  An opinion as to its etiology is equally complex, especially given that glaucoma was initially diagnosed 15 years after separation from service.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, he is not competent to self-diagnose glaucoma or offer an opinion as to its etiology.  His opinion in this regard is of no probative value.

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of glaucoma until March 2004, 15 years after service.  As for symptoms that later support a diagnosis, the Veteran has not submitted any competent evidence that associates glaucoma to a disease, injury, or event in service.

The record is absent any competent evidence suggestive of a relationship between the Veteran's current glaucoma and military service.

The preponderance of the evidence is against the claim for service connection for glaucoma; there is no doubt to be resolved; and service connection is not warranted.

4.  Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he contends is related to asbestos exposure while stationed on the U.S.S. Proteus, from June 1980 to October 1981.  He also contends that he was treated for sleep apnea in service, that he has continually sought treatment since service, and that his sleep apnea is chronic in nature.  See Brief, 3 (Dec. 2013).

Service treatment records are negative for any symptoms, treatment, or diagnoses of sleep apnea.  On separation examination in February 1989, the Veteran denied trouble sleeping.

Sleep apnea was initially diagnosed in March 2009.

To establish service connection, the Veteran must show that sleep apnea is causally related to an event or injury in service.  38 C.F.R. § 3.303.

Sleep apnea is a complex medical condition that must be shown by competent medical evidence.  See Jandreau, 492 F.3d at 1376-77.  An opinion as its etiology is equally complex, especially given that sleep apnea was initially diagnosed 20 years after separation from service.

The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Thus, he is not competent to self-diagnose sleep apnea or offer an opinion as to its etiology.  His opinion in this regard is of no probative value.

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of sleep apnea until March 2009, 20 years after service.  As for symptoms that later support a diagnosis, the Veteran has not submitted any competent evidence that associates sleep apnea to a disease, injury, or event in service.

The record is absent any competent evidence suggestive of a relationship between the Veteran's current sleep apnea and military service.

The preponderance of the evidence is against the claim of service connection for a sleep apnea; there is no doubt to be resolved; and service connection is not warranted.


ORDER

1.  Service connection for a lumbar spine disability, to include as secondary to a left knee disability, is denied.

2.  Service connection for bronchitis is denied.

3.  Service connection for glaucoma is denied.

4.  Service connection for sleep apnea is denied.



REMAND

A March 2013 VA examiner opined that the Veteran's current right knee disability is not related to his service-connected left knee disability or an event or injury in service based on the fact that service treatment records show no right knee condition.  See VAX, 1 (Mar. 2013).  However, a January 31, 1989, service treatment record shows mild right knee crepitus and a diagnosis of mild bilateral chondromalacia patella.  

Reexamination is required because the VA March 2013 medical opinion is based on inaccurate facts.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  

The examiner must review the entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE).  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to provide opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right knee disability is related to an event or injury in service.  The examiner's opinion must address the following service treatment records:

a.  A March 22, 1984, service treatment record shows complaints that the knees lock up.

b.  A January 31, 1989, service treatment record shows that mild right knee crepitus was observed and that mild bilateral chondromalacia patella was diagnosed.

If the examiner finds that any current right knee disability is not related to an event or injury in service, then the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right knee disability is proximately due to or the result of the Veteran's left knee disability.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that either of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


